DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
	Claim 1 and various embodiments thereof are directed to an engineered, non-naturally occurring DNA virus (e.g., adenovirus (claim e)) comprising a modified genome comprising:
An integration of at least one polynucleic acid sequence comprising a transcribable gene of interest,
A deletion of the sequence encoding the viral DNA polymerase, and
A deletion of at least one sequence encoding a protein necessary for the production of infectious DNA virus particles; optionally, it is not the adenoviral fiber protein.  In another embodiment, the protein is the adenovirus protease (claim 8).

Claim 9 and various embodiments thereof are directed to an engineered, non-naturally occurring living metazoan cell (e.g., human (claim 13)) comprising a modified genome comprising:
An integration of a polynucleic acid sequence comprising an error-prone DNA virus DNA polymerase.  The error-protein DNA virus DNA polymerase is a non-natural adenoviral polymerase sequence derived from HAd2 or HAd5 DNA polymerase; optionally wherein the HAd5 DNA polymerase has at least one mutation selected from 
An integration of at least one polynucleic acid sequence encoding an expressible protein necessary for the production of infectious DNA virus particles; optionally, it is not the adenoviral fiber protein.  In another embodiment, the protein is the adenovirus protease (claim 20).

Claim 21 and various embodiments thereof are directed to a method of performing continuous directed evolution of polynucleic acid sequence comprising the sequence of at least one gene of interest.  The method comprises infecting a) engineered, non-naturally occurring living metazoan cells, as described above (claims 43, 44 and 47), with b) at least one engineered, non-naturally occurring DNA virus, as described above (claim 38), further wherein the sequence encoding the protein necessary for the production of infection DNA virus particles in a) is under the control of a functionally-coupled promoter; optionally a transcriptionally-coupled promoter; and c) generating infectious DNA virus particles dependent upon the evolution of the at least one polynucleic acid sequence comprising the transcribable gene of interest, wherein the evolution is driven by the error-prone DNA virus DNA polymerase.  In another embodiment, a further step is performed of screening the cells for highly infectious DNA virus particles (claim 22).  Claim 23 is directed to optional embodiments wherein the encoded protein of the gene of interest, when unevolved, has various functions (see claim 23).  Claim 29 is directed to an embodiment wherein the protein necessary for the production of infectious DNA virus particles is coupled to the sequence of an inhibitory tag, wherein a tagged protein is generated, and removal of the inhibitory tag is dependent on the evolution of the gene of interest; optionally the tag is a protein 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "highly infectious" in claim 22 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
51 recites the limitation "adenoviral DNA polymerase" in claim 21.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8-10, 13, 16, 20-23, 29, 33, 35, 38, 43, 44, 47, 51 and 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this instance, the claims are directed to a genus of cells, a genus of error-prone DNA virus DNA polymerase, a genus of DNA viruses, and a genus of methods using the cells and viruses.  The cells are metazoan cells, which encompasses a plethora of cell types, comprising an 
The function provided in the claims is the production of infectious DNA virus particles as a marker for continuous directed evolution of a gene of interest.  The structures provided are directed to limited species.  The specification, while disclosing metazoan cells, has exemplified HEK293 cells, which are reasonably representative of some human cell lines routinely used in virus production and routinely manipulated recombinantly, but not for all human cell lines or all metazoan cell lines.  Similarly, the specification, while disclosing adenoviral DNA polymerase and the derivation of an error-prone variant, is not representative of any DNA virus DNA polymerase.  Again, the specification discloses adenovirus as the DNA virus, but that one species is not representative of any DNA virus.  As for the protein necessary for the production of infectious DNA virus particles, the specification has disclosed one protein, adenoviral protease.  In the context of the greater method, the elucidated species for the disclosed concept of continuous directed evolution is limited to the adenovirus HAdV5, HEK293 cells, adenoviral 
In a description of Applicant’s own work, Berman et al. (J. Am. Chem. Soc., Author manuscript, 2019, published in final edited form December 26, 2018, 140(51):18093-18103, 24 pages, and its Supporting Information, 18 pages, “Berman”) discloses a method of continuous directed evolution that uses HAdV5, HEK293 cells, adenoviral DNA polymerase and adenoviral protease.  As outlined in Berman, adenoviral protease expression in human cells was engineered to depend conditionally on the protein product encoded by the gene of interest, wherein directed evolution is a matter of serially passaging the adenovirus while mutagenesis (as driven by the mutated error-prone adenoviral DNA polymerase) and selection continue (see Berman, page 3, third paragraph).  Berman used a tetracycline-transactivator (tTA) circuit to tie adenoviral protease expression with a functioning tTA.  In the Supporting Information, Figure S9, Berman describes two other circuits tying adenoviral protease expression with Cre recombinase activity, and leucyl-tRNA synthetase activity.  Berman’s proof-of-concept disclosure is promising as a platform from which other applications can be derived, but doing so would require further experimentation to determine the structure and function nexus in order to be put in possession of other constructs.  The need to do further experimentation to demonstrate possession of other species in order to represent the genus means that Applicant was not in possession of the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in  of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  One cannot describe what one has not conceived.
This rejection can be overcome by limiting the claims to products and methods wherein the DNA virus is a human adenovirus, the error-prone DNA virus DNA polymerase is adenoviral DNA polymerase, the protein necessary for the production of infectious DNA virus particles is an adenoviral protease, and the cells are human cells.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 10, 13, 16, 21, 23, 38, 44, 47 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uil et al. (Nucleic Acids Research, 2011, 39(5):e30, 14 pages, (claims 9, 10, 13 and 16).  Ad polymerase mutations are outlined in Supplementary Table S1, including T286I, N417A/D, F421A/S/Y, S506T, V585A, and D827A, among others (claim 16).  Uil discloses adenoviruses having an E1/E2 deletion (necessary for production of infectious DNA particles), a deletion of the Ad polymerase gene, and reporter genes (GFP and luciferase) in place of E1 and a functionally-coupled promoter (see page 2, right column, “Ad vectors”, and Supplementary Data, Figure S1(C)) (claims 1 and 3).  Uil performs an Ad polymerase trans-complementation assay which comprises infecting the 911 cells described above with the mutant adenoviruses and looks for luciferase activity as a marker of infectious DNA virus particles (see page 2, right column, “Ad pol trans-complementation assays”) (claims 21, 23, 38, 44, 47 and 51).  Therefore, the claimed embodiments are anticipated by the prior art.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Elahi et al. (Gene Therapy, 2002, 9:1238-1246) discloses a positive selection method using recombinant adenoviruses lacking a protease gene, whose generation relies on cells expressing the adenoviral protease gene, for the purpose of generating diversity in adenovirus-based libraries.  There is no teaching or fair suggestion to incorporate the features of Elahi et al. 
Davis et al. (Journal of Virology, February 2010, 84(3):1625-1630) discloses viral mutagenesis as a means for generating novel proteins, making use of VSV to express a gene coding for a fluorescent protein in mammalian cells.  Davis et al. is directed to RNA viruses and the advantages of using such (see page 1629, bridging paragraph between left and right columns).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STACY B CHEN/Primary Examiner, Art Unit 1648